RESOLUCIÓN
El Juez Presidente, Hon. Federico Hernández Denton, concedió libre el Jueves Santo 5 de abril de 2007 a los empleados y a las empleadas de la Rama Judicial, con cargo a la licencia de vacaciones.
A tales efectos, y en virtud de nuestra facultad para reglamentar los procedimientos judiciales, al computar los términos dispuestos en las distintas leyes y reglas aplicables a los procedimientos y trámites judiciales, se aplicará lo dispuesto por los Arts. 388 y 389 del Código Político de 1902 (1 L.P.R.A. sees. 72 y 73) y se considerará el Jueves *734Santo como si fuera un día feriado. Cualquier término por vencer ese día se extenderá hasta el lunes, 9 de abril de 2007, próximo día laborable.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo